Citation Nr: 9932265	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  97-00 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for status post 
myocardial infarction and other cardiovascular problems.  

2.  Entitlement to service connection for hysterectomy.  

3.  Entitlement to an initial compensable evaluation for 
residuals of removal of a cyst of the Gartner's duct.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
June 1977.  

This appeal arose from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).  The RO denied the veteran's claims for 
entitlement to service connection for status post myocardial 
infarctions and other cardiovascular problems and entitlement 
to service connection for hysterectomy.  Entitlement to 
service connection was granted for residuals of removal of a 
cyst of the Gartner's duct and a noncompensable evaluation 
was assigned.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

The Board has rephrased the issues above to reflect that the 
veteran filed her appeal from the initial evaluation assigned 
after entitlement to service connection was granted for 
residuals of removal of a cyst of the Gartner's duct.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
appeals from an initial assignment of a disability 
evaluation, ratings may be staged (i.e., different ratings 
may be assigned for different periods of time).  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran reported that she has received and is receiving 
VA gynecological and cardiovascular treatment.  One or two VA 
records from 1995 accompanied the March 1996 VA examination 
reports but the remainder of her VA treatment records have 
not been requested and associated with the claims folder.  

In Morton v. West, 12 Vet. App. 477 (1999), the Court 
concluded that the Secretary, by regulation, Manual, and/or 
Compensation and Pension (C&P) policy cannot eliminate the 
condition precedent placed by Congress upon the inception of 
the duty to assist.  Absent the submission and establishment 
of a well-grounded claim the Secretary cannot undertake to 
assist a veteran in developing facts pertinent to her claim.  
See also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

The Board has some concerns as to whether the veteran, based 
on the evidence currently of record, has submitted well-
grounded claims for entitlement to service connection.  
However, the Board and RO have constructive notice of 
documents generated by VA even if the records have not been 
made part of the record in a claim for entitlement to 
benefits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  A 
remand simply to obtain records of which the Board is deemed 
to already have constructive notice is more in the nature of 
a due process remand and is not barred by Morton and Epps.  



With regard to the claim for entitlement to an initial 
compensable evaluation for residuals of a removal of a cyst 
of the Gartner's duct, the veteran has submitted a well-
grounded claim.  It is generally sufficient in claims for 
increased evaluations for there to be an assertion of 
worsening of the service-connected disability.  Proscelle v. 
Derwinski, 2 Vet App. 629 (1992).  The Board is of the 
opinion that with respect to the claim for an initial 
compensable evaluation, a contemporaneous examination of the 
appellant as well as association with the claims file of any 
additional records of treatment that may have accumulated 
during the course of the appeal would materially assist in 
the adjudication thereof.  

As noted previously, the veteran has asserted that she has 
received VA gynecological treatment, but aside from a few 
documents accompanying the 1996 VA examination reports, these 
records have not been requested and associated with the 
claims folder.  Moreover, the veteran last received a VA 
gynecological examination over three years before.  That 
examination report, from March 1996, contains cursory 
findings.  Detailed, current findings are needed on the 
extent of the residuals of the in-service removal of a 
Gartner's duct cyst.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to her claim for an 
initial compensable evaluation under 38 U.S.C.A. § 5107(a) 
(West 1991), and to ensure that she is afforded due process 
with respect to all of her claims, 38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issues of 
entitlement to service connection for status post myocardial 
infarction and other cardiovascular problems, entitlement to 
service connection for hysterectomy, and entitlement to an 
initial compensable evaluation for residuals of removal of a 
Gartner's duct cyst pending a remand of the case to the RO 
for further development as follows:  

1. The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may 
possess additional records pertinent 
to her claims on appeal. After 
obtaining any necessary authorization, 
the RO should request and associate 
with the claims file legible copies of 
the veteran's complete treatment 
reports from all sources identified 
whose records have not previously been 
secured.  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment reports, 
particularly those reported to have 
accumulated at the VA Medical Centers 
in Birmingham and Tuscaloosa, 
pertaining to the veteran's service 
connection and increased evaluation 
claims.  

2. The RO should arrange for a VA 
examination of the veteran by a 
gynecologist in order to determine the 
extent of residuals of the service-
connected Gartner's duct cyst removal.  
Any indicated special studies should 
be conducted.  The claims file and a 
separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to 
conduction and completion of the 
examination and the examiner must 
annotate the claims file in this 
regard.  The examiner should 
specifically note if there is any 
evidence of a scar from the veteran's 
in service surgery.  If so, the 
examiner should describe the location 
and nature of the scar to include 
whether it is poorly nourished with 
repeated ulceration, tender and 
painful on objective demonstration, or 
productive of limitation of function.  
The examiner should also discuss in 
detail whether the veteran has any 
other identifiable residuals of her 
in-service Gartner's duct cyst 
removal.  Disability from non-service-
connected causes should be 
disassociated from disability due to 
the service-connected disability to 
the extent possible.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

3. Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has 
been completed.  In particular, the RO 
should review the requested 
examination report and required 
opinions to ensure that they are 
responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO 
should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4. After undertaking any development 
deemed essential in addition to that 
specified above with respect to the 
claim for an initial compensable 
evaluation, the RO should readjudicate 
the issues of entitlement to service 
connection for status post myocardial 
infarction and other cardiovascular 
problems and for hysterectomy, and an 
initial compensable evaluation for 
status post removal of a cyst of the 
Gartner's duct with consideration of 
all applicable laws, regulations, and 
case precedents.  With respect to the 
claim for entitlement to an initial 
compensable evaluation the RO should 
determine whether any staging of 
ratings is warranted pursuant to 
Fenderson.  The RO should also 
document its consideration of the 
applicability of the criteria pursuant 
to 38 C.F.R. § 3.321(b)(1) (1999).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case (SSOC).  A reasonable period of time 
for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
appellate review if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


